(LETTERHEAD OF AMERICAN EXPRESS CREDIT CORPORATION) January 15, 2010 By Edgar Correspondence Mr. Kevin W. Vaughan Branch Chief Division of Corporation Finance Securities and Exchange Commission Mail Stop 100 F Street, N.E Washington, D.C. 20549 Re:American Express Credit Corporation File No. 001-6908 Amendment Number One to Form 10-K for the fiscal year ended December 31, 2007 Form 10-K for the fiscal year ended December 31, 2008 Amendment Number One to Form 10-K for the fiscal year ended December 31, 2008 Form 10-Q for the period ended March 31, 2009 Amendment Number One to Form 10-Q for the period ended March 31, 2009 Form 10-Q for the period ended June 30, 2009 Amendment Number One to Form 10-Q for the period ended June 30, 2009 Form 8-K dated November 12, 2009 Form 10-Q for the period ended September 30, 2009 Dear Mr.
